DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 3-6, and 12 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by US 7,488,303 to Haffner et al.
In the specification and figures, Haffner discloses the method as claimed by Applicant. With regard to claims 1, 4, 5, and 12, Haffner discloses advancing a distal portion of an ocular implant into Schlemm’s canal wherein the implant comprises a longitudinal channel, a channel opening, and a plurality of additional openings, wherein the additional openings are covered by a sheath that is removed after implantation. A portion of the implant resides in Schlemm’s canal, and a portion resides in the anterior chamber.  See Haffner FIG 9, as annotated by the Examiner, below, and column 9, line 64 to column 
    PNG
    media_image1.png
    617
    902
    media_image1.png
    Greyscale
10, line 18).  
With regard to claim 3, Haffner discloses that the implant is inserted through the cornea and a portion of the implant is located in the anterior chamber of the eye (see column 10, lines 19-29).
With regard to claim 6, Haffner discloses that it is possible to use an energy source to release a stent from its grasping tip, indicating the presence of a frangible connection between the implant and the introducer. See column 9, lines 26-33. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 7-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7,488,303 to Haffner et al.
In the specification and figures, Haffner teaches the method substantially as claimed by Applicant. With regard to claim 2, Applicant sets forth the steps of orienting an implant in a preferred location in the patient. It would have been obvious to a person having ordinary skill in the art at the time of invention to place a surgical implant in the proper position in a patient to provide maximum benefit.
With regard to claims 7-11, Haffner discloses that the implant may be released from an introducer with either a pushing or pulling motion, generally teaching the movements claimed by Applicant. The steps of pushing or pulling as set forth by Applicant are not patentably distinguishable from the prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        25 July 2022